Pigott, J. (dissenting).
The days of traditional organized crime families seem to be fading. Instead, in today’s modern world, criminal organizations now vary in size and even operate on a global span by way of the computer. Criminal organizations operating on the Internet do so without any notion of a hierarchy or any formalized decision-making process. The New York State Legislature, recognizing that organized crime is evolving, *661has expressly permitted courts and prosecutors to apply the enterprise corruption statute (Penal Law § 460.20 [1] [a]), in their discretion, to organizations that engage in a pattern of criminal activity and that possess any sort of “ascertainable structure” (see Penal Law § 460.00).
The majority correctly summarizes the grand jury presentation by the People, noting the following: (1) defendant Western Express purchases “large sums of the unregulated Internet currenc[y]”; (2) it then transfers this money to customers with “assumed name” accounts; (3) those “customers” then buy stolen credit card information with this unregulated money; and (4) the “customer” then sells the currency back to Western Express obtaining U.S. dollars in return with Western Express taking an additional commission (majority op at 655). As the majority notes, this is simply a digital form of money laundering.
My colleagues conclude that no “ascertainable structure” was presented to the grand jury in this case because, although there was a “prevalent black market” for stolen credit card information, within that market there was no “enduring structurally distinct symbiotically related criminal entity with which appellants were purposefully associated” (majority op at 660). I find no such requirement in the statute.
The People allege that a cybercrime group (which the People termed the Western Express Cybercrime Group), was formed. The group included a preexisting corporation, Western Express International, Inc., that acted as the “money mover” for the other members of the group. Those other members included “vendors” and “buyers” who trafficked in stolen credit card numbers and other stolen personal identifying information.
The group acted with a common purpose to engage in conduct constituting the crime, among others, of trafficking stolen information, while avoiding detection by law enforcement. Specifically, the vendors and buyers, through Western Express, were permitted to conduct anonymous transactions, via the Internet and by other means, using sophisticated payment schemes. Western Express further assisted the buyers and vendors by helping structure the transactions to avoid federal reporting requirements. For instance, via computer, Western Express employees advised certain members to structure wire transfers in small amounts under various names. Thus, although the members had their own self-interest to profit from the criminal activity, they also acted for the benefit of both the vendors and buyers. Indeed, all of the participants of the group were acting *662together for the intended result and common goal of ensuring that all parties to and proceeds of the transactions remain virtually untraceable.
The purpose in enacting the enterprise corruption statute “was to address the particular and cumulative harm posed by persons who band together in complex criminal organizations” (People v Besser, 96 NY2d 136, 142 [2001]). Here, Western Express and the other group members banded together in a way that was distinct from a simply buy-sell transaction on the black market. Rather, the parties acted in an organized way, or, in other words by an “ascertainable structure,” which allowed the members to be more successful in effecting their criminal purpose and to avoid detection from law enforcement for several years.
I would, therefore, affirm the order of the Appellate Division.
Judges Ciparick, Graffeo, Read, Smith and Jones concur with Chief Judge Lippman; Judge Pigott dissents and votes to affirm in a separate opinion.
Order, insofar as appealed from, reversed, etc.